Citation Nr: 0916170	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, and from September 1987 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, inter alia, 
granted service connection for bilateral hearing loss and 
awarded a noncompensable disability rating, effective July 1, 
2005.  Subsequently, the file was transferred to the RO in 
Columbia, South Carolina.

Because higher ratings for this disability are available, and 
the appellant is presumed to be seeking the maximum available 
benefit, the Board has characterized the appeal as set forth 
on the preceding page.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  On December 1, 2007, and again on February 6, 2008, prior 
to the promulgation of a decision in the appeal, the Board 
received written notification from the Veteran representing a 
withdrawal of his appeal on the claims of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine, and entitlement to an increased rating for 
degenerative joint disease of the right knee.

3.  The Veteran's hearing loss is manifested by no worse than 
Level I hearing loss in the right ear and no worse than Level 
II hearing loss in the left ear for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to an 
increased rating for degenerative joint disease of the right 
knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings for the Lumbar Spine and Right Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on December 1, 2007, and again on February 6, 
2008, prior to the promulgation of a decision in the appeal, 
the Board received written notification from the Veteran 
requesting that the Board drop his appeal on the claims of 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, and entitlement to an increased 
rating for degenerative joint disease of the right knee.  The 
Board construes this statement as sufficient to represent a 
withdrawal of the veteran's appeal on such claims.  

Given the foregoing, there remain no allegations of errors of 
fact or law for appellate consideration and the Board does 
not have jurisdiction to review the appeal on the withdrawn 
claims.  These claims must therefore be dismissed.

Compensable Rating for Bilateral Hearing Loss

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in an April 2005 
letter from the VA Benefits Delivery at Discharge (BDD) 
Program and a letter from the RO dated in June 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) 
also was added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for bilateral hearing 
loss, the requirements outlined in Vazquez-Flores are not 
applicable.  Instead, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

In this case, the Veteran is currently assigned a  
noncompensable (0 percent) rating for his service-connected 
bilateral hearing loss pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).



Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD 
AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85, Tables VI, VIa, VII (2008).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

Factual Background and Analysis

In April 2005, the appellant filed for service connection for 
bilateral hearing loss and tinnitus maintaining that both 
disorders began in 1995, ten years before his discharge from 
service.  In October 2005, the RO granted service connection 
for both.  The Veteran has appealed the noncompensable (0 
percent) disability rating awarded for his service-connected 
bilateral hearing loss. 

In June 2005, the Veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows: 


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
10
15
15
50
23
LEFT
10
10
10
20
55
24

Speech recognition scores on the Maryland CNC Word List were 
96 percent in the Veteran's right ear and 88 percent in the 
left ear.  The audiologist diagnosed hearing within normal 
limits in both ears from 500 Hz to 3000 Hz, and moderate 
sensorineural hearing loss in both ears at 4000 Hz.  The 
Veteran told the audiologist that trying to listen to music 
and the television was the situation of greatest difficulty 
presented to him by his hearing disability.

Applying the above results to the Table VI chart, a puretone 
threshold average of 23 and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 24 and a speech 
discrimination of 88 percent in the left ear will result in 
level II hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level II for the left ear will result in a noncompensable (0 
percent) evaluation.  

In March 2006, the Veteran underwent a VA audiology 
examination and audiogram findings, in pure tone thresholds, 
in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
15
15
20
50
25
LEFT
15
15
15
20
50
25

Speech recognition scores on the Maryland CNC Word List were 
96 percent in both ears.  The audiologist diagnosed normal to 
moderate bilateral high frequency sensorineural hearing loss.  
Medical follow-up for further ear evaluation or a hearing 
problem was not indicated.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 25 and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 25 and a speech 
discrimination of 96 percent in the left ear will result in 
level I hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level I for the left ear will result in a noncompensable (0 
percent) evaluation.  

The Board finds that the June 2005 and March 2006 
examinations, when read together, are adequate for rating 
purposes.  The June 2005 examiner provided an adequate 
description of the functional effect of the Veteran's hearing 
loss by noting that it caused him difficulty in trying to 
listen to music and the television.  See Martinak v. 
Nicholson,21 Vet. App. 447 (2007) (noting hearing loss and 
tinnitus affected ability to sleep provided adequate 
description of functional effect of hearing loss in an 
audiological examination report).  Both examiners conducted 
the necessary tests in accordance with standard medical 
practice and the guidelines promulgated by the Secretary of 
Veterans' Affairs.  See id.  The Board also notes that in 
this appeal the Veteran has not argued any specific 
functional impairment. 

The Veteran also was seen at VA facilities up to October 
2007.  After a visit in October 2006 his primary care 
provider at a VA clinic reported that the Veteran had no 
hearing loss or ear pain, though he had tinnitus.  In 
November 2006 he had both ears examined.  No wax, redness, 
inflammation or drainage was noted and the Veteran denied ear 
pain.  

The Board has reviewed additional VA and private treatment 
records found in the claims file; however, as they contain no 
audiometric findings, they provide no basis for evaluating 
the Veteran's service-connected bilateral hearing loss 
disability.  

Thus, the Board finds that the assignment of a noncompensable 
rating was proper based upon the June 2005 and March 2006 VA 
audiometric examination findings, as mechanically applied to 
the relevant tables.  Evidence of record does not reflect 
impaired hearing acuity levels which would warrant the 
assignment of a compensable evaluation for hearing loss.  

The Board acknowledges the difficulties that the Veteran has 
with his bilateral hearing loss.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The functional impairment caused by 
the hearing loss (listening to music and television) is 
considered to result in minimal impairment.  The Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for his service-
connected hearing loss.  Therefore, entitlement to a 
compensable rating for bilateral hearing loss is not 
warranted.  The Board has considered staged ratings under 
Fenderson, supra.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Board also finds that there is no competent evidence in 
the record of any unusual or exceptional circumstances, such 
as a marked interference with employment or frequent periods 
of hospitalization related to this service-connected hearing 
loss disability, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).




ORDER

The claim of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, currently 
rated 20 percent disabling, is dismissed.

The claim of entitlement to an increased rating for 
degenerative joint disease of the right knee currently 
evaluated as 10 percent disabling, is dismissed.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


